                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


KRISTINA ZEMAITIENE,
                                                       ORDER ADOPTING & AFFIRMING
                      Plaintiff,                       REPORT & RECOMMENDATION

v.                                                        Case No. 2:17-CV-7-DAK-PMW

SALT LAKE COUNTY, ET AL.,                                      Judge Dale A. Kimball

                      Defendants.                        Magistrate Judge Paul M. Warner




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Paul Warner under 28 U.S.C. § 636(b)(1)(B). On

March 6, 2020, Magistrate Judge Warner issued a Report and Recommendation, recommending

that the court (1) grant the motion to dismiss filed by Defendants Salt Lake County, Unified

Police Department of Greater Salt Lake (“UPD”), James Winder, Taylorsville City, Tracy Wyant,

Joel Knighton, and Denise Lovendahl, (2) dismiss without prejudice Claims 1-5 and 7 as to Salt

Lake County, UPD, Winder, Taylorsville City, Wyant, Knighton, and Lovendahl, (3) dismiss

without prejudice Claims 6 and 8-17 as to Salt Lake County, UPD, Winder, Taylorsville City,

Wyant, Knighton, and Lovendahl, (4) grant the motion to dismiss filed by Defendants Rick Ricks

and Melanie Perry, and (5) dismiss all of Plaintiff’s claims against Ricks and Perry with

prejudice.

       The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. As of the date of
this Order, which is past the time for filing objections, the court has not received any objections

to the Report and Recommendation.

         The court has reviewed the case de novo and agrees with the analysis of the Report and

Recommendation in its entirety. The court, therefore, adopts the Report and Recommendation as

the Order of the court. Accordingly, this action is DISMISSED as to all Defendants as outlined

above.

         DATED this 24th day of March, 2020.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 2
